Filed 10/16/14 P. v. Ford CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B252825

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA407165)
         v.

ROBERT L. FORD,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles, Drew
E. Edwards, Judge. Affirmed.
         Gideon Margolis, under appointment by the Court of Appeal, for defendant and
appellant.
         No appearance by Plaintiff and Respondent.
                                    INTRODUCTION


       Defendant and appellant Robert Ford (defendant) pleaded no contest to all of the
counts charged in two criminal cases against him, one involving his failure to register as a
sex offender and the other involving the theft of checks from the mailroom in which he
worked. On appeal, defendant’s appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) requesting that this court independently review the
entire record to determine if there are any issues, which if resolved in defendant’s favor,
would require reversal or modification of the judgment. Accordingly, we notified
defendant that he could brief any grounds of appeal, contentions, or arguments he wanted
us to consider. Although defendant requested and we granted an extension to file a
supplemental brief, he did not file one.
       Based on our independent review of the entire file, we conclude that there are no
arguable issues on appeal. We therefore affirm the judgments of conviction.


                              FACTUAL BACKGROUND1


       A.     Case No. BA408099
       On January 31, 2013, City of Los Angeles Police Officer Ramon Zepeda was
assigned to the sex offender registration, enforcement, and compliance team. On that
date, he conducted a sex offender compliance check related to defendant after he received
information from a detective who was looking for defendant in connection with an
unrelated warrant.
       Prior to conducting the compliance check, Officer Zepeda reviewed a sex offender
registration form with defendant on October 26, 2011. During the review, the officer
discussed with defendant the requirements for an address change by a convicted sex
offender, including the requirement that defendant must re-register as a sex offender in
1
        Because defendant pleaded no contest to all the counts charged in both cases, the
facts are taken from the preliminary hearing transcripts for each case.

                                             2
person within five working days whenever he changed residences. Defendant indicated
that he understood the requirement and he initialed the form confirming that
understanding. On the sex registration form that he signed, defendant listed his residence
address as 5325 2nd Avenue, Los Angeles.
       When Officer Zepeda conducted the compliance check at defendant’s address of
record—5325 2nd Avenue—he spoke with a neighbor who informed him that the
residence at that address had been vacant for three months. Thereafter, the officer spoke
with the landlord of the residence who confirmed that the residence had been vacant for
three months. Moreover, the landlord did not know defendant and had not rented that
residence to him.


       B.     Case No. BA407165
       On August 17, 2012, City of Los Angeles Detective Philip Cortes was working as
an investigator for the commercial crimes unit. On that date, he was assigned to follow
up on an investigative report from the safety police at the University of Southern
California (USC) campus concerning a theft. The report identified the theft victim as
Kevin O’Neill. The suspect was identified as defendant.
       On October 3, 2012, as part of his investigation into the theft of check books from
the USC mailroom, Detective Cortes contacted O’Neill who had reported that his checks
had been stolen. O’Neill informed Detective Cortes that his bank, Key Bank, had mailed
his personal checks to the mailroom at USC. The detective asked O’Neill if he knew
defendant, if he had given defendant permission to forge his name, or if he had given
defendant any of his Key Bank checks. O’Neill responded by telling the detective that
his Key Bank checks had been stolen, he did not know defendant, and he did not give
defendant permission to write or deposit his checks.
       Detective Cortes next contacted the fraud investigator for Key Bank, Ms. Johnson.
She informed him that 45 checks had been stolen from O’Neill and negotiated, totaling
$22,000 in unauthorized withdrawals from O’Neill’s checking account. Of the 45 stolen
checks, 39 were deposited into defendant’s USC credit union account for a total deposit

                                             3
of $19,000. The detective concluded that the checks had been forged after O’Neill
confirmed that he had not signed any of them.
       Mike Mayer was the manager of the USC credit union. In response to a search
warrant, he provided Detective Cortes 39 checks that were deposited at the credit union.
Each of the checks had been deposited into defendant’s account at the credit union. All
of the checks had been personally deposited inside the credit union branch. The checks
were purportedly signed by a Kevin O’Neill and drawn on an account owned by O’Neill.
       Detective Cortes also interviewed two of the credit union’s tellers who stated that
they recalled defendant personally depositing some of the checks into his own account.
The tellers explained that defendant had presented his driver’s license and his USC
employee identification.
       The first of the 39 checks was written on June 19, 2012, and the last was written
on August 5, 2012. A USC human resources manager informed Detective Cortes that
during that time, defendant was the USC mailroom manager and had worked at USC for
nine years. At the time the checks were written, defendant was the only employee in the
mailroom.


                           PROCEDURAL BACKGROUND


       Following a mistrial due to a hung jury in case number BA408099, defendant
pleaded no contest to the count charged in the amended information in that case—failure
to register as a sex offender in violation of Penal Code section 290, subdivision (b).2
Defendant also pleaded guilty to all of the charges in the amended information in case
number BA407165—count 1, felony grand theft in violation of section 487, subdivision
(a); counts 2, 3, and 4, second degree burglary in violation of section 459; counts 5
through 15, felony identity theft in violation of section 530.5, subdivision (a). Defendant




2
       All further statutory references are to the Penal Code unless otherwise indicated.

                                             4
admitted the four prior strike allegations alleged in each case, but the trial court granted
defendant’s Romero3 motion and struck three of the four prior strike convictions.
       The trial court sentenced defendant in both cases to an aggregate sentence of 22
years comprised of the following: in case number BA408099, an upper term three-year
sentence, doubled to six years pursuant to the prior strike conviction; in case number
BA407165, consecutive one-third the middle term sentences of eight months, doubled to
16 months pursuant to the prior strike conviction, on counts 1 and 5 through 15, for a
total sentence in that case of 16 years. The trial court stayed the sentence on counts 2, 3,
and 4, the second degree burglary counts.


                                       DISCUSSION


       Pursuant to People v. Wende, supra, 25 Cal.3d 436, we examined the entire record
to determine if there were any arguable issues on appeal. Based on that independent
review, we have determined there are no arguable issues on appeal. We are therefore
satisfied that defendant’s appointed counsel has fully satisfied his responsibilities under
Wende, supra, 25 Cal.3d 436.




3
       People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                              5
                                   DISPOSITION


      The judgments of conviction are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               MOSK, J.


We concur:



             TURNER, P. J.



             GOODMAN, J.





       Judge of Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           6